ESCROW AGREEMENT

 

ESCROW AGREEMENT, dated April 14, 2006, among Ortec International, Inc., ORTN
Acquisition Corp., Hapto Biotech, Inc., and Feder Kaszovitz Isaacson Weber Skala
Bass & Rhine, LLP (the “Escrow Agent”), Raphael Hofstein, as well as certain
Shareholders and Option Holders of Hapto Biotech, Inc.

R E C I T A L

A.       All of the parties to this Agreement except the Escrow Agent, and some
or all of the Shareholders and Option Holders of Hapto Biotech, Inc. who are
listed on Schedule 4.1 hereto (the “Shareholders and Option Holders”), are
parties to an agreement among them also dated April 14, 2006, for the Merger of
Hapto with and into Acquisition Corporation (the “Merger Agreement”). This
Escrow Agreement is entered into pursuant to the provisions of Section 4.3 of
the Merger Agreement. All of the Shareholders and Option Holders are, pursuant
to the provisions of such Section 4.3 of the Merger Agreement, bound by the
terms of this Escrow Agreement and are entitled to the rights described herein,
whether or not they have executed this Agreement.

B.       Capitalized terms used herein but not defined herein have the meanings
ascribed to them in the Merger Agreement.

A G R E E M E N T

1.          Establishment of the Escrow. Simultaneously with the execution and
delivery of this Escrow Agreement there is being deposited with the Escrow Agent
certificates in the name of the Escrow Agent evidencing ownership of an
aggregate of 6,172,000 Ortec Shares (the “Escrowed Shares”). The Escrowed Shares
deposited with the Escrow Agent is the total number of Ortec Shares required to
be deposited in escrow pursuant to the terms of the Merger Agreement. Schedule
4.1 to the Merger Agreement sets forth the number of the Escrowed Shares that
would have otherwise been delivered to each of the Shareholders and Option
Holders

 


--------------------------------------------------------------------------------

pursuant to the terms of the Merger Agreement if such Escrowed Shares had not
been required, by the terms of the Merger Agreement, to be deposited in escrow.
Each Shareholder and Option Holder is hereafter referred to as the “Beneficial
Owner” of the number of Ortec Shares that would have been delivered to it but
instead are placed in escrow.

2.1           Assertion of Claims. Any claim asserted by Acquisition Corporation
or Ortec against Hapto, the Shareholders and/or the Option Holders based on any
Claims against Acquisition Corporation or Ortec, or for any other Adverse
Consequences which Ortec or Acquisition Corporation may suffer, resulting from,
arising out of, relating to, in the nature of, or caused by any breaches of
Hapto’s representations and warranties contained in the Merger Agreement, or
from any other breach of the Merger Agreement by Hapto, any of the Shareholders
and/or any of the Option Holders, subject to the limitations and of the
threshold set forth in the Merger Agreement, shall be made by Acquisition
Corporation or by Ortec by giving written notice thereof to the Escrow Agent and
to each of the Shareholders and Option Holders in the manner for notice provided
in Section 13.6 of the Merger Agreement. Such notice shall set forth as much
information about the claim(s) so asserted then known to Acquisition Corporation
or Ortec as shall enable the Escrow Agent and the Shareholders and Option
Holders to be apprised of the basis of such claim(s).

2.2           Time Limitation for Claims. Such written claim shall be made by
Acquisition Corporation or Ortec no later than one year after the date of this
Escrow Agreement, and none among Hapto, the Shareholders or the Option Holders
shall have any liability to Acquisition Corporation or Ortec for any claims
based on the Merger Agreement or this Escrow Agreement not asserted in writing
by such date.

2.3           Escrow Agent’s Duties Upon Receipt of Claim. Upon the Escrow
Agent’s receipt of a written claim made by Ortec or by Acquisition Corporation,
the Escrow Agent shall send copies of such claim to each of the Shareholders and
Option Holders in the manner for notice provided in Section 13.6 of the Merger
Agreement.

2.4           Limitation of Damages. Any claim by Acquisition Corporation or
Ortec based on Claims against Acquisition Corporation and/or against Ortec, or
any other Adverse

 


--------------------------------------------------------------------------------

Consequences which Ortec or Acquisition Corporation may suffer, resulting from,
arising out of, relating to, in the nature of, or caused by any breaches of
Hapto’s representations and warranties contained in the Merger Agreement shall,
subject to the limitations and of the threshold set forth in the Merger
Agreement and except as hereafter provided, be satisfied solely from the
Escrowed Shares (or from the portion thereof distributed to the Shareholders and
Option Holders pursuant to the provisions of this Escrow Agreement, or if such
Shareholders and/or Option Holders shall have disposed of such distributed
Escrowed Shares, from the Shareholder(s) and/or Option Holder(s) up to an amount
equal to the value of the distributed Escrowed Shares at the time of such
disposition) and neither Acquisition Corporation nor Ortec shall recover any
damages on account of such claims from any of the Shareholders or Option Holders
except from the Escrowed Shares, or if disposed by Shareholders and/or Option
Holders after the distribution thereof to them, from such Shareholders and/or
Option Holders up to an amount equal to the value of such Escrowed Shares at the
time of such disposition. Provided, however, that (a) the limitation of damages
that Acquisition Corporation or Ortec can recover from the Shareholders or
Option Holders set forth in the immediately preceding sentence shall not apply
to a claim based on fraud, based on the inaccuracy of the representations and
warranties set forth in Sections 6.1, 6.4 or 7.1 of the Merger Agreement or
arising from any other breach of this Escrow Agreement by Hapto, any of the
Shareholders and/or any of the Option Holders and (b) nothing in this Section
2.4 shall be deemed to extend the time that any of the Escrowed Shares can
continue to be held in escrow beyond the time otherwise provided in this
Agreement or in the Merger Agreement.

3.1           Disposition of the Escrowed Shares. The Escrow Agent shall deliver
all remaining Escrowed Shares to Ortec or to the Shareholders and Option
Holders:

 

 

(a)

pursuant to joint written instructions given to the Escrow Agent by Ortec and by
Raphael Hofstein. Raphael Hofstein is hereby authorized by all of the
Shareholders and all of the Option Holders to give such instructions to transfer
all or any portion of the Escrowed Shares to Ortec for the purpose of resolving
any claim

 

 


--------------------------------------------------------------------------------

made by Acquisition Corporation or Ortec, payment of which is secured by the
Escrowed Shares;

 

 

(b)

as directed by a final order of a court of competent jurisdiction; provided,
that such order is not subject to further appeal or other appellate review; or

   

 

(c)

if neither Acquisition Corporation nor Ortec makes a written claim against
Hapto, the Shareholders or the Option Holders within one year after the date of
this Escrow Agreement, or if such a claim is made by Ortec or by Acquisition
Corporation within one year but not for all the Escrowed Shares, to each
Shareholder and to each Option Holder such number of the Escrowed Shares being
released multiplied by a fraction, the numerator of which is the number of all
the Escrowed Shares of which such Shareholder or Option Holder is or originally
was the Beneficial Owner, and the denominator of which shall be 6,172,000.

 

3.2           Valuation of Escrowed Ortec Shares. If Acquisition Corporation’s
or Ortec’s claim which is to be paid in Escrowed Shares is reduced to a dollar
amount by agreement as provided in Section 3.1(a) above, or by court order as
provided in Section 3.1(b) above, the number of Escrowed Shares to be delivered
by the Escrow Agent to Ortec shall be the number of Escrowed Shares equal to the
dollar amount of such claim payable to Ortec (pursuant to Sections 3.1(a) or 3.1
(b) above) divided by the Per Ortec Share Market Price.

3.3           Allocation of Ortec Shares. Unless otherwise directed by Raphael
Hofstein or by court order, the number of Escrowed Shares of which each
Shareholder and each Option Holder is the Beneficial Owner, which are to be
delivered to Ortec in satisfaction of a claim asserted by Acquisition
Corporation or by Ortec based on a Claim against Acquisition Corporation and/or
against Ortec, or based on Adverse Consequences which Ortec or Acquisition
Corporation may suffer, shall be the total number of such Escrowed Shares of
which such Shareholder and Option Holder is the Beneficial Owner and then still
held by the Escrow

 


--------------------------------------------------------------------------------

Agent, multiplied by a fraction the numerator of which is the total number of
Escrowed Shares to be delivered to Ortec in satisfaction of such claim and the
denominator of which shall be the total number of Escrowed Shares then continued
to be held by the Escrow Agent; provided, however, that the allocation of
Escrowed Shares to satisfy amounts owing for a Claim or Adverse Consequence
based on a breach of any provision in Article VII of the Merger Agreement by a
particular Shareholder or Option Holder shall be against only those Escrowed
Shares of which such Shareholder or Option Holder is the Beneficial Owner.

3.4           New Share Certificates. To the extent that certificates evidencing
the Escrowed Shares have to be exchanged for new certificates evidencing a
lesser number of Escrowed Shares, Ortec shall take all steps required to be
taken by it to effect such exchange.

4.1           Duties of the Escrow Agent – Duties Limited. The Escrow Agent
shall perform only the duties expressly set forth herein, and shall refer to the
Merger Agreement in performing its duties hereunder. Provided, however, that the
Escrow Agent will vote the Escrowed Shares as follows:

 

 

(a)

for the election of the Hapto Designee Directors as directors of Ortec; and

   

 

(b)

in favor of any other proposal recommended by Ortec’s Board of Directors unless
a Shareholder or Option Holder instructs the Escrow Agent in writing to
otherwise vote the Escrowed Shares of which such Shareholder or Option Holder is
the Beneficial Owner, in which event the Escrow Agent shall vote such portion of
the Escrowed Shares of which such Shareholder or Option Holder is the Beneficial
Owner as such Shareholder or Option Holder shall direct, except that such
instructions to the contrary notwithstanding the Escrow Agent will vote all
Escrowed Shares to elect the Hapto Designee Directors as directors of Ortec.

 

4.2           Reliance. The Escrow Agent may rely upon, and shall be protected
in acting or refraining from acting upon, any written notice, instruction or
request furnished to it

 


--------------------------------------------------------------------------------

hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties.

4.3           Good Faith – Escrow Agent. The Escrow Agent shall not be liable
for any action taken by it hereunder except for the Escrow Agent's gross
negligence or willful misconduct. Ortec shall indemnify the Escrow Agent and
hold it harmless against any loss, liability or expense incurred without bad
faith or gross negligence on its part, arising out of or in connection with this
Escrow Agreement, including the costs and expenses incurred in defending any
such claim of liability. The Escrow Agent may consult with its own counsel, and
shall have full and complete authorization and protection for any action taken
or suffered in good faith and in accordance with the opinion of such counsel.

4.4           Good Faith – Raphael Hofstein. Raphael Hofstein shall not be
liable for any action taken by him hereunder on behalf of the Shareholders and
Option Holders except for his actions or omissions constituting bad faith as
determined by a court of final jurisdiction. Each Shareholder and Option Holder
shall indemnify Raphael Hofstein and hold him harmless against any loss,
liability or expense incurred without bad faith on his part, arising out of or
in connection with the exercise of his duties under this Escrow Agreement,
including without limitation, reasonable costs and expenses incurred in
defending any claim. Raphael Hofstein may consult with his own counsel, and
without limiting the foregoing, he shall have full and complete authorization
and protection for any action taken by him in accordance with the opinion of
such counsel. Any amounts to be paid to Raphael Hofstein by the Shareholders and
Option Holders pursuant to the terms of this section 4.4(a) shall be paid in
cash on a pro rata basis by each Shareholder and Option Holder based on the
total amounts owed to Raphael Hofstein pursuant to this section 4.4 multiplied
by a fraction the numerator of which is the total number of Escrowed Shares of
which such Shareholder and Option Holder is the Beneficial Owner and then still
held by the Escrow Agent and the denominator of which shall be the total number
of Escrowed Shares then continued to be held by the Escrow Agent. Without
limiting the generality of this Section 4.4, at the option of Raphael Hofstein,
any amounts owed to him pursuant to this Section 4.4 may be satisfied by the
transfer of the Escrowed Shares then held by the Escrow Agent which are pursuant
to the terms of this Escrow Agreement and the Merger

 


--------------------------------------------------------------------------------

Agreement required to be delivered to the Shareholders and/or Option Holders,
based on the number of such Escrowed Shares equal to such amount payable to him
pursuant to this Section 4.4 divided by the Per Ortec Share Market Price on the
date of such payment.

5.1           Resignation of the Escrow Agent. The Escrow Agent may resign at
any time by giving thirty (30) days' notice of such resignation to Ortec, the
Shareholders and the Option Holders.. Thereafter, the Escrow Agent shall have no
further obligation hereunder except to hold the Escrowed Shares as depositary.
In such event, the Escrow Agent shall not take any action until Ortec and
Raphael Hofstein have designated a successor Escrow Agent.

5.2           Termination. Ortec and Raphael Hofstein together may terminate the
appointment of the Escrow Agent hereunder upon notice specifying the date upon
which such termination shall take effect. In the event of such termination,
Ortec and Raphael Hofstein shall, within eighty (80) days after notice from the
Escrow Agent, jointly appoint a successor Escrow Agent.

5.3           Turn Over of Escrowed Shares. Upon appointment of a successor
Escrow Agent, the Escrow Agent shall turn over the Escrowed Shares to such
successor Escrow Agent and shall thereafter have no further obligations
hereunder.

6.1           Fees and Expenses. Ortec shall pay the reasonable compensation of
the Escrow Agent for the Escrow Agent’s services hereunder and all expenses,
disbursements and advances (including reasonable attorney’s fees) incurred in
carrying out the Escrow Agent’s duties hereunder.

7.1           Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be deemed effective (a) upon personal
delivery, if delivered by hand and followed by notice by mail, overnight courier
or delivery service or facsimile transmission; (b) one day after the date of
delivery by Federal Express or other recognized courier service that provides a
delivery receipt; or (c) three (3) days after deposit in the mails, and in each
case of mailing, postage prepaid, addressed to the parties hereto at the
addresses set forth for them in the Merger Agreement.

 


--------------------------------------------------------------------------------

 

7.2           Escrow Agent Acting as Counsel. The Shareholders and Option
Holders acknowledge that the Escrow Agent has acted as the counsel for
Acquisition Corporation and Ortec in connection with the Merger Agreement, the
transaction described therein and this Escrow Agreement and hereby consent to
the Escrow Agent representing Acquisition Corporation and/or Ortec in any
proceeding arising out of any dispute under the Merger Agreement, any of the
transactions or agreements contemplated by the Merger Agreement, or this Escrow
Agreement.

7.3           Part of the Merger Agreement. This Escrow Agreement is entered
into and delivered pursuant to the Merger Agreement and is to be construed in
accordance with the provisions of the Merger Agreement and the terms of the
other documents referred to in the Merger Agreement.

7.4           Waivers and Amendments. This Escrow Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived only by a written instrument signed by the
parties or, in the case of a waiver, the party waiving compliance. No delay on
the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, except as expressly set forth herein, nor
shall any waiver on the part of any party or any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

7.5           Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without
reference to its conflict of laws provisions.

7.6           Assignment. This Escrow Agreement shall be binding upon the
successors and permitted assigns of the parties. Except as otherwise provided
herein, no assignment of any rights or delegation of any obligations provided
for herein may be made by any party without the express written consent of all
other parties hereto.

 


--------------------------------------------------------------------------------

 

7.7           Further Assurances. Each of the parties shall execute such
documents and other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated hereby.

7.8           Variations in Pronouns. All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons may require.

7.9           Counterparts. This Escrow Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

7.10        Headings. The headings in this Escrow Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation
hereof.

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement on the date
first above written.

 

ORTEC INTERNATIONAL, INC.

ORTN ACQUISITION CORPORATION

 

By:

By:

 

 

Print Name: Ron Lipstein

Print Name: Ron Lipstein

 

Title: Chief Executive Officer

Title: President

 

 

Date: April 11, 2006

Date: April 11, 2006

 

 

 

HAPTO BIOTECH, INC.

Feder Kaszovitz Isaacson Weber Skala

 

Bass & Rhine, LLP, as Escrow Agent

 

By:

By:

 

 

Print Name:

Print Name: Gabriel Kaszovitz

 

Title:

Title: General Partner

 

 

Date:

Date: April 11, 2006

 

 

 

 

Raphael Hofstein



 


--------------------------------------------------------------------------------

 

 

H.B.L. HADASIT BIOHOLDINGS, LIMITED

LATAR-TECH HOLDINGS, LTD.

 

 

By:

By:

 

 

Raphael Hofstein

Print name:

 

Title:

Title:

 

 

 

 

ISRAEL TECHNOLOGY PARTNERS L.P.

MICRODENT LTD.

 

 

By:

By:

 

 

Print Name:

Print name:

 

Title:

Title:

 

 

 

DENKARIA B.V.

 

 

By:

 

 

Print Name:

 

Title:

 

 

 

 

Yoram Wilamowski, as Trustee

Andreas Vogler

for Baruch Marganitt

 

 

 

 

Michael Rosenbaum

Raphael Gorodetsky

 

 

 

Gerard Marx

Ira Weinstein

 

 

 

Anna Hotovely-Salomon

 

 

 